Case 2:09-cv-05395-BRM-JSA Document 461 Filed 06/14/21 Page 1 of 4 PageID: 8436
                                                                                            THOMAS R. VALEN
                                                                                            Director

                                                                                            Gibbons P.C.
                                                                                            One Gateway Center
                                                                                            Newark, New Jersey 07102-5310
                                                                                            Direct: (973) 596-4885 Fax: (973) 639-6240
                                                                                            tvalen@gibbonslaw.com




                                                                   June 14, 2021
 VIA ECF
 Honorable Jessica S. Allen, U.S.M.J.
 United States District Court
 District of New Jersey
 Martin Luther King, Jr. Federal Building & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

          Re:      Krishanthi, et al. v. Rajaratnam, et al.
                   Civil Action No. 09-05395 (BRM)(JSA)

 Dear Judge Allen:

         We were informed late this evening that Plaintiffs’ counsel objects to submitting their
 portion of the joint letter, ordered by the Court on June 3, 2021, ECF No. 459, in the same
 document as Defendants’ portion because of the length of our submission and they disagree with
 its content. At their request, we are filing this letter separately. Defendants Raj Rajaratnam and
 the Estate of Jesuthasan M. Rajaratnam (“Defendants”) endeavored to constrain their arguments
 to the court-ordered two pages per party. However, we do not believe that we can adequately
 explain the relevant issues and their context for Your Honor, or fairly respond to the arguments
 made by Plaintiffs in their submission today, as well as their additional, unauthorized five-page
 filing of June 1, 2021, ECF 458, to which we did not respond, within that page limit. We therefore
 respectfully request that Your Honor accept this submission.

         In short, however, Defendants’ fundamental objection to the schedule that Plaintiffs
 continue to propose is that Plaintiffs are omitting several, often long-standing, obligations that
 Magistrate Judge Dickson’s prior orders in the case clearly place upon them. We identify those
 orders and explain their genesis below.

         The outstanding discovery disputes all stem from issues relating to the primary non-party
 fact witness identified by Plaintiffs, the “Confidential Witness.”1 More specifically, discovery has
 revealed that the Confidential Witness received at least tens of thousands of dollars in payments
 and benefits from Plaintiffs’ counsel, both directly and through three investigators, some of whom
 previously worked with the Confidential Witness as FBI Joint Terrorism Task Force Agents during
 his criminal prosecution and subsequent incarceration (the “Former JTTF Agents”). Defendants
 submit that such payments are contrary to law (18 U.S.C. 201(c)(2) (payment to witness for
 testimony prohibited unless for “reasonable cost of travel and subsistence incurred and the


 1
   As Judge Dickson described, “essentially every dispute that has arisen in this case in the last several years has related
 in some way to Plaintiffs’ confidential witness, including ongoing efforts to cure the potential prejudice caused by
 Plaintiffs’ eleventh-hour disclosure,” of that witness. ECF No. 395 at 5-6 (rejecting Plaintiffs’ efforts to quash
 subpoenas and close Phase I discovery, and noting that Plaintiffs and the Confidential Witness continued to
 disseminate information in an untimely manner).
Case 2:09-cv-05395-BRM-JSA Document 461 Filed 06/14/21 Page 2 of 4 PageID: 8437



 June 14, 2021
 Page 2

 reasonable value of time lost in attendance at any such trial, hearing, or proceeding”)) and the
 Rules of Professional Conduct N.J. R.P.C. 3.4 (b) (“A lawyer shall not . . . offer an inducement to
 a witness that is prohibited by law.”)), and that they warrant preclusion of any testimony from the
 Confidential Witness and possibly additional sanctions. Judge Dickson previously ordered that
 Defendants were entitled to discovery from the Former JTTF Agents to conduct a full investigation
 of the Confidential Witness; that investigation includes exploring the financial relationship
 between the Confidential Witness and Plaintiffs’ counsel, as well as their agents, and any
 malfeasance related to the extensive payments made. See ECF Nos. 395, 451.2 Despite this clear
 roadmap set forth by Judge Dickson, Plaintiffs’ proposed scheduling order seeks to avoid two key
 components of discovery to which Defendants are entitled: (1) continuing the deposition of the
 Confidential Witness; and (2) resolving deficiencies related to the production and privilege
 designations of documents in the possession of the Former JTTF Agents.

     1. Confidential Witness Deposition to Address Plaintiffs’ Belated Productions
         Years after discovery commenced and only after retaining independent counsel, the
 Confidential Witness produced over 3,000 pages of documents in March 2018, some of which
 revealed that the Former JTTF Agents, while in the employ of Plaintiffs’ counsel, made payments
 to the Confidential Witness totaling approximately $80,000, only a portion of which had been
 previously disclosed by Plaintiffs’ counsel.3 The documents also revealed that the Former JTTF
 Agents entered into lucrative, formal joint venture agreements with the Confidential Witness after
 the filing of the complaint in this case. In July 2018, Defendants deposed the Confidential
 Witness.4 Several weeks later, Plaintiffs’ counsel made an additional production of documents
 regarding the Confidential Witness, including detailed descriptions of information provided by the
 Confidential Witness to Motley Rice, memoranda summarizing interviews of the Confidential
 Witness, and documents that referenced other documents which had not yet been produced.
 Within less than an hour of that production, Plaintiffs’ counsel filed a motion asking the Court to
 declare Phase I discovery closed, transparently seeking to preclude Defendants from asking the



 2
   Specifically, ECF No. 395 at 6 (Phase I includes obtaining discovery from Former JTTF Agents and conducting
 investigation into Confidential Witness); Id. at 8 (“If any documents responsive to the subpoenas are legitimately
 subject to protection, Plaintiffs and/or the Former JTTF Agents should prepare an appropriate privilege log and, after
 attempting to resolve any disputes in a good faith meet-and-confer session, the parties should raise any remaining
 issues with the Court.”); ECF No. 451 at 3-5 (“We are not yet at the stage where the parties can fairly argue whether
 the work product doctrine applies”; Plaintiffs shall first “produce all Investigator communications – regardless of the
 time period – regarding any payments or other potential compensation” for that witness).
 3
   In late 2018, Defendants moved to preclude the Confidential Witness’s testimony, both as a sanction for misconduct
 by Plaintiffs’ Counsel including misrepresentations to the Court and Defendants’ counsel, and also because the
 excessive financial benefits given by Plaintiffs’ counsel and their agents to the Confidential Witness, a fact witness,
 violate Rule of Professional Conduct 3.4(b) and 18 U.S.C. § 201(c)(2). ECF Nos. 388-389. Judge Dickson determined
 that the motion was premature in light of the anticipated additional discovery to be undertaken (e.g. further productions
 and continuing the witness’s deposition), and directed that the motion to preclude be considered after the parties have
 developed a complete factual record. ECF No. 395 at 9-10.
 4
   The Confidential Witness’s deposition was originally scheduled to take place in Fall 2016, but was postponed
 because on the eve of the deposition, Motley Rice produced documents, including an affidavit of the witness.
Case 2:09-cv-05395-BRM-JSA Document 461 Filed 06/14/21 Page 3 of 4 PageID: 8438



 June 14, 2021
 Page 3

 Confidential Witness about the belatedly-produced documents; Judge Dickson declined to do so.5
 See ECF No. 395 at 9.

         Plaintiffs have suggested that Defendants file a brief arguing why the deposition should be
 continued, and we certainly can do so if the Court desires, but this is not a complex legal issue
 requiring extensive analysis. The simple truth is that Plaintiffs withheld damaging documents until
 after their witness’s deposition, preventing Defendants from being able to ask the witness about
 them. Continuation of the deposition therefore is necessary before Phase I discovery can be
 concluded and dispositive motions – including a renewed motion to preclude the Confidential
 Witness’s testimony – can be filed. See ECF No. 395 at 9-10. It is also completely fair and just.

     2. Plaintiffs’ Remaining Written Fact Discovery Obligations
         Simultaneous to the ongoing discovery requests to the Confidential Witness, Defendants
 served separate subpoenas on each of the Former JTTF Agents in June 2018. Motley Rice asked
 Judge Dickson to quash the subpoenas, but he refused. See ECF Nos. 369, 382, 395. Motley Rice
 then retained counsel for the Former JTTF Agents, and we attempted to resolve various disputes
 with counsel for the Former JTTF Agents and Motley Rice, but no documents were produced for
 over two years. For approximately one year of that time period, Defendants’ letters, follow-up
 emails and phone calls were never responded to by Plaintiffs’ counsel. Finally, at a status
 conference in December 2020, Judge Dickson ordered that all non-privileged responsive
 documents be produced by January 15, 2021. ECF No. 445. The Former JTTF Agents produced
 1,689 documents, or approximately 4% of the universe of responsive documents previously
 identified by the Former JTTF Agents and Motley Rice. Despite a number of documents obviously
 having been withheld and others having been heavily redacted, no privilege logs were produced.
 On February 10, 2021, Judge Dickson ordered Plaintiffs’ counsel and/or counsel for the Former
 JTTF Agents to produce a privilege log, and also that each investigator submit an affidavit attesting
 to the start and end date of his retention, to help establish a time frame within which
 communications might potentially be privileged. ECF No. 451 at 4-5.

         Plaintiffs produced two privilege logs on March 11, 2021, with the promise that another
 log and additional documents would be forthcoming. After receiving no additional documents or
 logs, Defendants sent an initial deficiency letter on May 5, 2021. Plaintiffs provided revised
 privilege logs on May 11, 2021, and Defendants sent two deficiency letters on May 21, 2021, one
 addressing privilege issues and the other addressing production issues. See ECF No. 458, Ex. D.
 Plaintiffs responded to the privilege deficiencies on June 4, 2021, but did not respond to the
 production deficiencies until Friday, June 11, 2021. Meanwhile, Defendants prepared responses
 to Plaintiffs’ improper privilege assertions and provided a summary of the outstanding privilege
 issues following our June 8, 2021 meet and confer. See Ex. A (setting forth unresolved privilege
 issues). We reviewed Plaintiffs’ response to the production deficiency letter over the weekend and
 have identified at least four remaining issues (we have asked our eDiscovery vendor to process the

 5
  This has been Plaintiffs’ counsel’s practice: make a deficient discovery production and swiftly seek to foreclose
 Defendants from pursuing resolution of those deficiencies by asking the Court to close fact discovery. See, e.g., ECF
 No. 458.
Case 2:09-cv-05395-BRM-JSA Document 461 Filed 06/14/21 Page 4 of 4 PageID: 8439



 June 14, 2021
 Page 4

 metadata file received on Friday afternoon for our review). We are preparing a response to counsels
 for Plaintiffs and the Former JTTF Agents in an effort to more thoroughly discuss these issues and
 seek resolution, but suffice to say that there are still numerous issues with the production, and
 closing fact discovery or moving immediately into briefing, as Plaintiffs request, without providing
 for the proper identification and resolution of those issues, would be wholly inappropriate.
                                                     *         *        *
         To be clear, Defendants are eager to complete Phase I discovery so that they can file a
 motion for summary judgment and dispose of this matter.6 And while Defendants are happy to be
 reasonable regarding the precise dates in a schedule that identifies deadlines for Plaintiffs’
 resolution of the identified deficiencies and completion of the open Phase I discovery that Judge
 Dickson already ruled is appropriate, Plaintiffs continue to insist upon a schedule that includes no
 deadlines for their obligations. It appears that Plaintiffs’ counsel may be opportunistically using
 the change in Magistrate Judge assignment to continue its long-standing practice of avoiding its
 discovery obligations. The simple fact is that discovery remains to be completed. It would be
 patently unfair to reward Plaintiffs’ counsel for their own delayed disclosures and deficiencies by
 closing fact discovery at this juncture and permitting them to avoid the discovery obligations
 contemplated by Judge Dickson’s prior orders.

         We thank the Court for its attention and look forward to working with Your Honor to bring
 this matter to a resolution. A proposed form of order is attached as Exhibit B for the Court’s
 consideration. Counsel is, as always, available to discuss this matter in person if it would be
 helpful to the Court, and would welcome the opportunity to do so.

                                                                    Respectfully submitted,

                                                                    s/Thomas R. Valen
                                                                    Thomas R. Valen
 cc:      All Counsel of Record (via ECF)




 6
   Defendants intend to argue that summary judgment should be entered on both counts because Plaintiffs can present
 no evidence that would allow a reasonable fact-finder to conclude that Defendants even knew that their donations
 were being diverted to a terrorist organization, let alone that they intended to aid or abet the acts of terrorism Plaintiffs’
 complaint identifies, as the law requires. See ECF No. 48 at 20 (Aug. 26, 2010 Opinion on Motion to Dismiss). As
 the Court will learn, Mr. Rajaratnam and his now-late father have been long-time supporters of charitable
 organizations in their home country of Sri Lanka, where years of civil war and natural disasters created many
 humanitarian crises; Mr. Rajaratnam and his father sought to alleviate some of that turmoil through donations to
 charitable and NGO relief efforts. They donated side by side with several governments who led the ceasefire process
 and who also donated through the Tamil Rehabilitation/Relief Organization (“TRO”), a registered NGO until the mid-
 2000s. Defendants also intend to argue, among other things, that Plaintiffs’ Second Amended Complaint is an
 impermissible attempt to apply the ATS extraterritorially, as all of the acts of terrorism that are alleged took place in
 Sri Lanka. See Kiobel v. Royal Dutch Petroleum Co., 569 U.S. 108, 124 (2013).
